647 N.W.2d 504 (2002)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Derrek S. BANKS, Defendant-Appellee.
Docket No. 120942, Court of Appeals No. 225052.
Supreme Court of Michigan.
July 15, 2002.
On order of the Court, the application for leave to appeal from the January 15, 2002 decision of the Court of Appeals is considered and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, C.J., dissents and states as follows:
I would grant leave to appeal. At a minimum, this Court should clarify the standards regarding shackling of defense witnesses. The question of a trial court's authority to shackle a defense witness, rather than a defendant, merits consideration by this Court. Further, because this is an issue of first impression, I question how the trial court abused its discretion by deferring to the expertise of the Department of Corrections officer in the absence of any legal standards. Finally, I would grant to consider the proper harmless error inquiry in this situation. An argument may be available that an appellate court should consider whether, had the trial *505 court conducted the proper inquiry, the witness would have been shackled in any event.
WEAVER, J., joins in the statement of CORRIGAN, C.J.
MARKMAN, J., would grant leave to appeal.